NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 In re: BOOKER THEODORE WADE, Jr.,               No. 14-17124

                 Debtor.                         D.C. No. 5:14-cv-03453-LHK


 BOOKER THEODORE WADE, Jr.,                      MEMORANDUM*

                 Petitioner-Appellant,

   v.

 ARLENE STEVENS,

                 Respondent-Appellee,

 and

 FRED HJELMESET; OFFICE OF THE US
 TRUSTEE/SJ,

                 Trustees.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Lucy H. Koh, District Judge, Presiding

                           Submitted December 14, 2016**

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

      Booker Theodore Wade, Jr., appeals pro se from the district court’s order

denying Wade’s motion to compel arbitration and emergency stay motion. We

have jurisdiction under 9 U.S.C. § 16(a)(1)(C) and 28 U.S.C. §§ 158(d), 1291. We

review de novo the denial of a motion to compel arbitration. Cox v. Ocean View

Hotel Corp., 533 F.3d 1114, 1117 (9th Cir. 2008). We review for abuse of

discretion the denial of a stay pending arbitration. Alascom, Inc. v. ITT North

Elect. Co., 727 F.2d. 1419, 1422 (9th Cir. 1984). We affirm.

      The district court properly denied Wade’s motions to stay and to compel

arbitration because the motions were unrelated to the order appealed from and

presented for the first time on appeal. See Kaas Law v. Wells Fargo Bank, N.A.,

799 F.3d 1290, 1293 (9th Cir. 2015) (appellate courts will not ordinarily hear

issues raised for the first time on appeal).

      Wade’s October 13, 2015 motion to disqualify counsel is denied.

      AFFIRMED.




without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2                                  14-17124